Citation Nr: 0914775	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  04-37 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement t a rating higher than 10 percent for dermatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1969 to June 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2003, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In February 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  The transcript of the 
hearing is in the record.


FINDINGS OF FACT

The Veteran's service-connected dermatitis has not required 
systemic therapy and it involves less than 20 percent of his 
total body area or exposed surface area


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.118, Diagnostic Codes 7800, 
7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided post- adjudication VCAA notice by letters, 
dated in March 2006, August 2007, and November 2008. 

The notice included the type of evidence needed to 
substantiate the claim for increase, namely, evidence 
indicating an increase in severity and the effect that the 
worsening had on employment and daily life and general notice 
of the criteria of the Diagnostic Code under which the 
Veteran is rated.  The Veteran was notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any non-
Federal records on his behalf.  The notice included the 
provisions for the effective date of the claim and for the 
degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (notice of the evidence necessary to reopen the 
claim and the evidence necessary to establish the underlying 
claim for the benefit sought); of Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (notice of the elements of the 
claim); and of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except for general notice of the criteria of 
the Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result). 

To the extent that the VCAA notice, to include the general 
notice of the criteria of the Diagnostic Codes under which 
the Veteran is rated, was provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claim for a rating higher than 10 percent for dermatitis was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in December 2008.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The Veteran was afforded the 
opportunity to testify at a personal hearing, and the RO has 
obtained the Veteran's service medical records and VA medical 
records identified by the Veteran.  The Veteran has not 
identified any other pertinent evidence to include VA records 
for the RO to obtain on his behalf.

The duty to assist includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
Veteran was afforded VA examinations in January 2003, and 
August 2007.  Reexamination will be requested whenever there 
is a need to verify either the continued existence or the 
current severity of a disability.  38 C.F.R. § 3.327(a).  
Generally, a reexamination is required if the evidence 
indicates that there has been a material change in a 
disability.  As there is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's service-connected disability since he was last 
examined, and as the duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate VA examination was conducted, 
VAOPGCPREC 11-95, the Board is deciding the appeal on the 
current record.

As the Veteran has not identified any other additional 
evidence pertinent to his claim, not already of record, and 
as there are no additional records to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.

Factual Background

By a rating decision in September 1973, the RO granted 
service connection for dermatitis, and assigned a 
noncompensable disability rating.  In October 2001, the RO 
increased the Veteran's disability rating to 10 percent.  In 
October 2002, the Veteran submitted the current claim for a 
rating higher than 10 percent for dermatitis.  

VA medical records in June 2002 show treatment for vitiligo.  
The clinician noted a rash over the hands of several months 
duration, along with hypopigmented and erythematous areas on 
the scalp.  A December 2002 clinical note recorded an 
increase in distribution of vitiligo, and rosacea under good 
control.

On VA examination in January 2003, the Veteran stated that he 
started developing white spots 10 to 12 months prior.  He 
reported loosing his hair for the past 3 to 4 years and 
described severe itching of the scalp.  The examiner noted 
patches of hair loss on the scalp, vitiligo on the face, 
axilla, wrists and penis.  The Veteran also had dry skin in 
the palms of his hands and scaly lesions on his nose.  The 
examiner diagnosed vitiligo on the forehead, lips and penis, 
widespread alopecia areata on the scalp, and seborrheic 
dermatitis on the nose.  

In a January 2003 private medical statement, Dr. W.F., 
indicated that the Veteran was being treated for vitiligo, 
which covered approximately 10 to 15 percent of the Veteran's 
body surface.  

VA clinical treatment notes in 2005, reflect that the Veteran 
was undergoing UVB light treatment therapy for vitiligo.  

On VA examination in August 2007, the Veteran complained of a 
burning sensation on the skin, further exacerbated by 
sunlight and humidity.  The examiner noted a history of 
extensive treatment for a variety of skin conditions since 
service, to include dermatitis, tinea pedis, 
pseudofolliculitis barbae, rosacea and vitiligo.  The 
examiner recorded ongoing treatment for vitiligo with 
medication.  The examiner described extensive depigmented 
patches over the scalp, along with depigmentation on the 
face, feet, ankles, chest, arms, hand and wrist.  The 
depigmented area involved 80 percent of exposed areas and 25 
percent of total body surface area.  There was no evidence of 
a rash or active dermatitis.  The examiner diagnosed 
extensive and progressive vitiligo.  Following a review of 
the claims file, the examiner concluded that there was no 
association between the Veteran's rosacea and vitiligo, and 
the nonspecific dermatitis noted in service.  The examiner 
cited to the medical evidence of record in support of her 
opinion.  

At the February 2009 personal hearing, the Veteran testified 
that his skin disability affected at least 60 percent of his 
body.  The Veteran described twitching and burning on 
irritated patches of skin.  The symptoms were exacerbated by 
sunlight.  He reported that the condition was spreading.  He 
was using topical creams to treat the condition.  Treatment 
had been administered through topical medication and UVB 
light therapy.   

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various 
disabilities.38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

DC 7806 provides ratings for dermatitis or eczema.  
Dermatitis or eczema is to be rated under either the criteria 
under DC 7806 or to be rated as disfigurement of the head, 
face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, 
or 7805), depending upon the predominant disability.

The Veteran's claim for an increased rating for his skin 
disorder was received in October 2002.  

Under 38 C.F.R. § 4.118, effective August 30, 2002, DC 7806 
provides that dermatitis or eczema that involves less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and; no more than topical therapy is required 
during the past twelve-month period, is rated as zero-percent 
disabling.  Dermatitis or eczema that involves at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 
twelve-month period, is rated 10 percent disabling.  
Dermatitis or eczema that involves 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past twelve- 
month period, is rated 30 percent disabling.  Dermatitis or 
eczema that involves more than 40 percent of the entire body 
or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past twelve-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118.

Analysis

The Board notes at the outset that service connection is in 
effect for dermatitis but not for vitiligo.  The medical 
evidence of record shows extensive dermatological treatment 
for vitiligo with topical medication and UVB light therapy.  
On VA examination in August 2007, the examiner specifically 
found that there was no association between the Veteran's 
rosacea and vitiligo and the nonspecific dermatitis noted in 
service and for which service connection was granted.  The 
examiner cited to the medical evidence of record in support 
of her opinion.  Accordingly, to the extent that the medical 
evidence of record and the Veteran, relate his complaints of 
burning, itching, depigmentation of the skin, irritation, 
sensitivity to sunlight and humidity, to vitiligo or rosacea, 
the Board notes that these disabilities have not been 
identified as a component of the Veteran's service-connected 
dermatitis, and for this reason symptomatology associated 
with vitiligo or rosacea may not be used to evaluated the 
service-connected dermatitis.  

While on VA examination in January 2003, the examiner noted 
scaly lesions on his nose and diagnosed seborrheic dermatitis 
on the nose, there is no medical evidence of disfigurement of 
the head, face, or neck as due to the service-connected 
dermatitis.  Thus, the Veteran's dermatitis is rated under 
the provisions of Diagnostic Code 7806. 

Following a review of the record, the Board finds that a 
rating in excess of 10 percent for the Veteran's dermatitis 
is not warranted.  In this regard, the Board notes that the 
August 2007 VA examiner found no evidence of a rash or active 
dermatitis, and therefore, it clearly does not involve 20 
percent or more of the entire body or exposed areas as 
required under Diagnostic Code 7806.  Moreover, the Veteran 
has not undergone systemic therapy such as corticosteroids or 
other immunosuppressive drugs for treatment of the service-
connected dermatitis throughout the period on appeal.  
Therefore, the Veteran's dermatitis most nearly approximates 
the criteria associated with the currently assigned 
disability evaluation of 10 percent, and the claim must be 
denied.

As the preponderance of the evidence is against the claim for 
a rating higher than 10 percent for dermatitis, the benefit-
of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).

Extraschedular Rating 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for 
an extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

Here the rating criteria reasonably describe the Veteran's 
disability level and symptomatology and provided for higher 
ratings for additional or more severe symptoms, which have 
not been shown.  For this reason, the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular ratings are adequate, and no referral for an 
extraschedular rating is required under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

A rating higher than 10 percent for dermatitis is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


